Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Applicant’s claim amendments, declaration and arguments, filed 03 January 2022, are acknowledged. 
Claims 1-12 are pending. 
Claims 1-12 are amended. 
Claims 9-12 are withdrawn. 
Claims 1-8 are under consideration.
Examination on the merits is extended to the extent of the following species:
Composition form-shampoo;
Surfactant-Anionic surfactant-sodium lauryl ether sulfate (SLES);
Betaine Surfactant-Present-Cocoamidopropyl betaine -and-
Amino acid-arginine.

Declaration Filed Under § 1.132
The declaration filed on 03 January 2022 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2022 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Withdrawn Objections/Rejections
The objection to claims 1-8 is withdrawn due to amendments which correct improper grammar and reflect the dependent claims back to the independent claim through use of the article “The” as the first word of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Niemiec [(US 2003/0176303; previously cited); as evidenced by Shoup (1966; previously cited)] and Gross (US 2012/0058071; previously cited).
With regard to claims 1-8, and the elected species, Niemiec teaches novel "two-in-one" detergent compositions suitable for use in shampoos (abstract). Niemiec teaches zinc pyrithione as a most preferred benefit agent and teaches inclusion of benefit agents in the cleansing composition in an amount of 0.001 percent to about 20 percent ([0169] & [0170]). Niemiec also teaches zinc pyrithione as a particulate material suitable for inclusion in the compositions of their invention [0106]. Niemiec teaches inclusion of wheat amino acids, arginine, phenylalanine, proline, serine, tryptophan, and tyrosine as benefit agents suitable for inclusion in the compositions of their invention.  Niemiec teaches arginine and wheat amino acids as most preferred benefit agents, with benefit agents included in an amount from about 0.001 percent to about 20 percent, and exemplifies use of wheat amino acids in an amount of 0.22% of the cleansing composition of Example 1 ([0169] % [0170]).  As evidenced by Shoup, wheat comprises arginine (pg. 97). Niemiec teaches inclusion of anti-aging compounds, including zinc oxide, in the compositions of their invention in an amount of from about 0.01 percent to about 10 percent ([0180] & [0182]). Niemiec teaches inclusion of betaines, including cocoamidopropyl betaine, in the compositions of their invention and exemplifies use of cocoamidopropyl betaine in the shampoos of Examples 1-8 ([0105], [0134] & [0194]-[0226]). Niemiec teaches inclusion of anionic surfactants in the compositions of their invention, including sodium laureth sulfate, as a preferred anionic surfactant ([0097] & [0098]).

In the same field of invention of cosmetic hair treatments, Gross teaches and exemplifies shampoos which include cocoamidopropyl betaine ([0018], [0040] [0047]; Hair-care Shampoo-2-[0222]; Gross’s claim 11). Gross’s shampoos comprise alkyl fatty alcohol sulfate surfactant (Hair-care Shampoo-2-[0222]). Gross teaches anti-dandruff agents, preferably zinc pyrithione, in an amount of 0.05 to 5 wt. % [0166]. Gross teaches amino acids as preferred agents for inclusion as a care substance in an amount 0.01 to 5 wt. % with arginine as particularly preferred [0074]. Gross teaches that one or more amino acids are further preferred active skin- and/or hair-care substance that have a skin-moisturizing action and, owing to their buffer effect, stabilize the acid mantle of the skin (i.e., they are used for (scalp) skin protection; [0073]).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;

(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed.in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to modify Niemiec’s shampoo by adjusting the amount of zinc pyrithione to 0.05 to 5 wt. % of the composition and the amount of arginine to 0.01 to 5 wt. % of the composition as suggested by Gross because Niemiec and Gross are directed to shampoos and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the amount of zinc pyrithione to amounts suitable for an anti-dandruff effect and arginine to an amount suitable to protect the scalp.
With regard to the recited amounts of zinc pyrithione, amino acid/arginine, and zinc compound/zinc oxide, the combined teachings of Niemiec and Gross suggest these parameters in amounts which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Response to Arguments and Declaration under 1.132
The declaration under 37 CFR 1.132 filed 03 January 2022 is insufficient to overcome the rejection of claims 1-8 based upon 35 U.S.C. 103(a) as set forth in the last office action.
Declarant argues improved zinc pyrithione stability (i.e. inhibited photo-oxidation and dissociation) by “the specific combination of an amino acid and selective zinc compound” which is not acknowledged by the prior art references (Declaration-pg. 2; reply-pg. 7).  “The data provided below further demonstrates the unexpectedly superior stability of ZPTO in the presently claimed hair care composition across the claimed 0.01-5.0 % amino acid” (Declaration-pg. 2). “As Dr. Chen reports, ‘the compositions of Examples 14 and 15 comprising ZPTO, zinc acetate and 1% and 5% tryptophan, respectively, which are within the 1-5% range recited in claim 1, exhibit vastly superior ZPTO stability (21.0±0.1 and 25.1±0.2) compared to Example L (15.8±0.4), which contains 0.5% tryptophan as well as Example K (15.3±0.2) which contains no tryptophan.’ Chen Declaration, ¶ 7. Accordingly, as Dr. Chen attests, ‘the results indicate that inclusion of amino acid at low concentration (0.5%) in the composition do not contribute to the stability of ZPTO.’ Id” (Declaration-pg. 7; reply-pg. 7-8).
	This is not persuasive. The showing of unexpected results is not commensurate with the scope of the claims. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The claims are generic to the amino acid, additional amino acid, and surfactant. However, the proffered data examines only one amino acid (i.e. tryptophan), zinc compound (zinc acetate) and anionic surfactant (i.e. sodium laureth sulfate). The unexpected results are also not commensurate in scope in that prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original; See MPEP 716.02(e)). Lastly, a finding of obviousness does not require the prior art to recognize the same advantages as Declarant (e.g. inhibited photo-oxidation and dissociation of zinc pyrithione). The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result is covered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Applicant argues the Niemiec and Gross references individually (reply, pg. 5-7).
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Niemiec teaches a shampoo with zinc pyrithione and 

Applicant argues improper hindsight reconstruction, with Niemiec disclosing several benefit agents, and not indicating any preference for using amino acids and zinc pyrithione, especially in the recited amounts (reply, pg. 6-7). Applicant further argues Niemiec teaches a vast concentration range from about 0.001 % to about 20 %, for all of the disclosed benefit agents ([0141] and  [0168]-[0171]), and provides no guidance to specifically include 0.01 to 3% by weight of zinc pyrithione and 1 to 5% by weight of an amino acid (reply, pg. 6). Applicant further argues the office action identified Gross by searching for prior art that might disclose a composition having the recited components in recited amounts, but a person of ordinary skill in the art would have been faced with a vast library of prior art relating to various formulations of many different anti dandruff agent and amino acids in different amounts (reply, pg. 6-7). There is no motivation for one of ordinary skill to combine Niemiec with Gross (reply, pg. 7).
This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With to the argument that no guidance is present to specifically include zinc pyrithione and an amino acid, Niemiec teaches a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).   The ordinary skilled artisan would have been motivated to look to Gross to identify suitable amounts of zinc pyrithione and arginine for use in shampoos.

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619